NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MBENG LUTHER MBANWEI,                           No.    18-72057

                Petitioner,                     Agency No. A209-869-582

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 26, 2022**
                               San Francisco, California

Before: GRABER, McKEOWN, and M. MURPHY,*** Circuit Judges.

      Mbeng Mbanwei seeks review of the Board of Immigration Appeals’ (“BIA”)

decision dismissing his appeal of the Immigration Judge’s (“IJ”) denial of asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a)(1). “When, like here, the

BIA issues its own decision but adopts particular parts of the IJ’s reasoning,” Iman

v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020), we review “the reasons explicitly

identified by the BIA” and “the reasoning articulated in the IJ’s oral decision in

support of those reasons,” Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014) (citation

omitted). We deny the petition for review.

      Because his opening brief does not respond to the agency’s specific findings

at all, Mbanwei—who is proceeding with counsel—has waived the arguments

undergirding his challenge to those findings. See Singh v. Ashcroft, 361 F.3d 1152,

1157 n.3 (9th Cir. 2004) (“Issues not raised in an appellant’s opening brief are

typically deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We review only issues which are argued specifically and distinctly in a party’s

opening brief. We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .” (internal citation omitted)).

      The IJ found Mbanwei to be credible but determined that he had failed to

demonstrate the requisite level of “persecution” or show that his experiences

occurred on account of one of the statutorily protected grounds. The BIA adopted

the IJ’s findings and dismissed Mbanwei’s appeal on the ground that he failed to

meet the requisite level of “persecution.” See Nahrvani v. Gonzales, 399 F.3d 1148,


                                           2
1153–54 (9th Cir. 2005).       Mbanwei’s only “argument” with respect to the

persecution is just a few conclusory sentences long and entirely fails to address the

IJ’s specific findings that the police actions Mbanwei described “do not rise to the

level of ‘extreme’ treatment necessary for a finding of persecution,” or that “the

record does not indicate that [Mbanwei] would be singled out for persecution upon

returning to Cameroon, or that there is a pattern of persecution practice towards those

similarly-situated to him, i.e., politically active teachers in the northwest region of

Cameroon.” Mbanwei’s bare assertions to the contrary are insufficient to trigger our

consideration of the issues. See Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th

Cir. 2007) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.” (internal citation omitted)).

      In addition, Mbanwei unambiguously waived any challenge to the denial of

withholding or CAT protection by failing to make any argument at all with respect

to these denials.

      PETITION DENIED.




                                            3